[Cite as State v. Hughes, 2020-Ohio-3382.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



State of Ohio,                                     :

                Plaintiff-Appellee,                :
                                                                    No. 19AP-385
v.                                                 :             (C.P.C. No. 14CR-5429)

Jennifer L. Hughes,                                :           (REGULAR CALENDAR)

                Defendant-Appellant.               :




                                             D E C I S I O N

                                     Rendered on June 18, 2020


                On Brief: Ron J. O'Brien, Prosecuting Attorney, and
                Barbara A. Farnbacher, for appellee. Argued: Barbara A.
                Farnbacher.

                On Brief: The Koffel Law Firm, and Bradley P. Koffel for
                appellant. Argued: Paul Giorgianni.

                    APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

        {¶ 1} Defendant-appellant, Jennifer L. Hughes, appeals from a decision of the
Franklin County Court of Common Pleas denying her request that she be granted limited
driving privileges. Because we conclude the trial court erred in denying appellant's motion
on the grounds that it lacked the statutory authority to consider the motion on its merits,
we reverse and remand the matter to the trial court.
I. Facts and Procedural History
        {¶ 2} On October 10, 2014, Hughes was indicted on two counts of operating a
motor vehicle under the influence of alcohol or drugs in violation of R.C. 4511.19 in case No.
                                                                                                          2
No. 19AP-385
14CR-5429. On October 21, 2015, Hughes pled guilty to one count, a felony of the third
degree. On January 20, 2016, an amended judgment entry was issued which included a
driver's license suspension "for a period of Ten (10) YEARS to begin January 7, 2016
without work privileges." (Emphasis omitted.) (Jan. 20, 2016 Jgmt. Entry.) At the time of
the foregoing conviction, Hughes' driver's license had already been suspended for a ten-
year period ending on April 22, 2021 pursuant to a prior conviction for Operating a Vehicle
under the Influence of Alcohol or Drugs, in violation of R.C. 4511.19, in Case No. 09CR-
6959.
        {¶ 3} On January 8, 2019, Hughes filed a "motion to terminate license suspension"
in case No. 14CR-5429. On January 15, 2019, plaintiff-appellee, State of Ohio, opposed the
motion on grounds there was no legal authority that authorized terminating Hughes'
driver's license suspension.            Subsequently, on March 6, 2019, Hughes filed a
"memorandum of law regarding the court's authority to grant limited diving privileges."
        {¶ 4} On May 30, 2019, the trial court issued its decision and entry denying
Hughes' motion to terminate license suspension. In denying the motion, the trial court
found as follows:
                [W]here there are two suspensions imposed by two courts, this
                Court does not find that [R.C. 4510.021] provides authority to
                grant Defendant limited driving privileges. Additionally, this
                Court does not find such authority to grant limited driving
                privileges in light of the fact that the other suspension was
                imposed prior to the suspension by this court and the
                Defendant's license will remain suspended pursuant to that
                suspension. Finally, this Court does not find it appropriate,
                under the circumstances, to terminate the balance of
                Defendant's 120-month (10 year) suspension imposed by this
                Court.

(May 30, 2019 Decision and Entry at 3.)1
        {¶ 5} This timely appeal followed.
II. Assignment of Error
        {¶ 6} Appellant asserts one assignment of error for our review:




1We note there is a difference between terminating the suspension of a drivers' license and granting driving
privileges for a limited purpose while a drivers' license is under suspension.
                                                                                                         3
No. 19AP-385
                The trial court denied limited driving privileges on the ground
                that the court lacked statutory authority to do so.2

III. Standard of Review
        {¶ 7} We agree with Hughes that this appeal presents an issue of statutory
construction which is subject to a de novo standard of review. Clark v. State Teachers
Ret. Sys., 10th Dist. No. 18AP-105, 2018-Ohio-4680, ¶ 16, citing MA Equip. Leasing I,
LLC v. Tilton, 10th Dist. No. 12AP-564, 2012-Ohio-4668, ¶ 18.
IV. Law and Analysis
        {¶ 8} In her sole assignment of error, Hughes contends that the trial court erred in
denying her request for limited driving privileges on the basis that it did not have the
authority to grant them under R.C. 4510.021. We agree.
        {¶ 9} R.C. 4510.021(A) provides in relevant part:
                Unless expressly prohibited by section 2919.22, section
                4510.13, or any other section of the Revised Code, a court may
                grant limited driving privileges for any purpose described in
                division (A)(1), (2), or (3) of this section during any suspension
                imposed by the court. In granting the privileges, the court shall
                specify the purposes, times, and places of the privileges and
                may impose any other reasonable conditions on the person's
                driving of a motor vehicle. The privileges shall be for any of the
                following limited purposes:

                (1) Occupational, educational, vocational, or medical purposes;

                ***

        {¶ 10} The court's primary goal of statutory construction "is to give effect to the
General Assembly's intent." Silver Lining Group EIC Morrow Cty. v. Ohio Dept. of Edn.
Autism Scholarship Program, 10th Dist. No. 16AP-398, 2017-Ohio-7834, ¶ 34, citing State
v. Banks, 10th Dist. No. 11AP-69, 2011-Ohio-4252, ¶ 13, citing State v. Hairston, 101 Ohio
St.3d 308, 2004-Ohio-969, ¶ 11. "To determine legislative intent, we first look to the
language of the statute." Id., citing Hubbell v. Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839,
¶ 11, citing State ex rel. Burrows v. Indus. Comm., 78 Ohio St.3d 78, 81, 1997 Ohio 310
(1997). The statutory language must be considered in context, and the court must construe

2 Although this is not so much an assignment of error as much as it is a statement of what the trial court
determined, we presume appellant merely neglected to insert the words "The trial court erred when" in front
of the statement as presented.
                                                                                            4
No. 19AP-385
words and phrases "according to the rules of grammar and common usage." Id., citing
Bartchy v. State Bd. of Edn., 120 Ohio St.3d 205, 2008-Ohio-4826, ¶ 16.
       {¶ 11} Where the words in a statute are " ' "free from ambiguity and doubt, and
express plainly, clearly and distinctly, the sense of the law-making body, there is no
occasion to resort to other means of interpretation." ' " Silver Lining Group at ¶ 34, quoting
Hairston at ¶ 12, quoting Slingluff v. Weaver, 66 Ohio St. 621 (1902), paragraph two of the
syllabus. " 'It is only where the words of a statute are ambiguous, uncertain in meaning, or
conflicting that a court has the right to interpret a statute.' " Id. at ¶ 35, quoting In re
Adoption of Baby Boy Brooks, 136 Ohio App.3d 824, 829 (10th Dist.2000). An ambiguity
exists only "if the language of a statue is susceptible of more than one reasonable
interpretation." Id., citing Columbus v. Mitchell, 10th Dist. No. 16AP-322, 2016-Ohio-
7873, ¶ 6.
       {¶ 12} A review of the plain language of R.C. 4510.021 reveals it clearly and
unequivocally provides that a court has authority to exercise its discretion in granting
limited driving privileges for any of the purposes set forth in R.C. 4510.021(A), including
for "[o]ccupational, educational, vocational, or medical purposes" as requested by Hughes.
R.C. 4510.021(A)(1). To be sure, a court is limited in exercising its discretionary authority
to grant limited driving privileges as provided in R.C. 2919.22 (relating to the offense of
endangering children) and R.C. 4510.13(A); however, it is undisputed that none of those
restrictions is applicable in this case.
       {¶ 13} Moreover, none of the foregoing restrictions bars a court from exercising its
discretionary authority to grant limited driving privileges merely because an applicant for
such privileges has more than one license suspension pending, regardless of whether such
multiple suspensions were issued by the same judge and/or court or not, and regardless of
the order in which such multiple suspensions were imposed. Nor has any other section of
the Ohio Revised Code been identified that would impose such a restriction on the
discretionary authority of the court to grant limited driving privileges as permitted by R.C.
4510.21(A). If the General Assembly had intended to impose such a restriction, it would
have included language in the statute evincing that intention.
       {¶ 14} In short, we find that the words used in R.C. 4510.21 are "free from ambiguity
and doubt, and express plainly, clearly and distinctly, the sense of the law-making body,
                                                                                                5
No. 19AP-385
[and therefore], there is no occasion to resort to other means of interpretation."
(Quotations and citations omitted.) Silver Lining Group at ¶ 34. The statute clearly and
unambiguously affords the trial court the discretionary authority to grant limited driving
privileges for the reasons requested by Hughes, and it was error for the trial court to have
found otherwise in this case. Accordingly, we sustain Hughes' sole assignment of error.
       {¶ 15} Next, we address Hughes' two constitutional claims which have been asserted
on appeal but were not raised below, to wit: (1) the trial court's application of R.C.
4510.21(A) violates the Equal Protection guarantees of the Constitutions of the United
States and the State of Ohio; and (2) the trial court's application of R.C. 4510.021(A) violates
the "uniform operation" provision of Article II, Section 26 of the Ohio Constitution. For the
following reasons, we decline to proceed to the merits of these constitutional issues.
       {¶ 16} First, "[p]arties cannot raise any new issues for the first time on appeal, and
the failure to raise an issue at the trial level waives it on appeal." Bell v. Teasley, 10th Dist.
No. 10AP-850, 2011-Ohio-2744, ¶ 15, citing Gangale v. Bur. of Motor Vehicles, 10th Dist.
No. 01AP-1406, 2002-Ohio-2936, ¶ 13. Even a constitutional issue will not be addressed
in the first instance by the court of appeals where it was not raised before the trial court.
See In re Andy-Jones, 10th Dist. No. 03AP-1167, 2004-Ohio-3312, ¶ 20, citing Bouquett v.
Ohio State Med. Bd., 123 Ohio App.3d 466, 474 (10th Dist.1997). See also In re Hinkle, 10th
Dist. No. 04AP-509, 2004-Ohio-6071, ¶ 32. As noted previously in this case, Hughes did
not raise her constitutional claims in the trial court; therefore, they are waived.
       {¶ 17} Second, we have held that "[t]his court rules on assignments of error, not
mere arguments." Huntington Natl. Bank v. Burda, 10th Dist. No. 08AP-658, 2009-Ohio-
1752, ¶ 21, citing App.R. 12(A)(1)(b) (stating "a court of appeals shall * * * [d]etermine the
appeal on its merits on the assignments of error set forth in the briefs"); Williams v.
Barrick, 10th Dist. No. 08AP-133, 2008-Ohio-4592, ¶ 28 (holding appellate courts "rule[]
on assignments of error only, and will not address mere arguments"). In this case, Hughes
did not assert her constitutional claims as part of her assignment of error but merely raised
them in her argument.
       {¶ 18} Lastly, the Supreme Court of Ohio has "long held that '[c]onstitutional
questions will not be decided until the necessity for a decision arises on the record before
the court.' " In re Application of Black Fork Wind Energy, L.L.C., 156 Ohio St.3d 181, 2018-
                                                                                           6
No. 19AP-385
Ohio-5206, ¶ 29, quoting State ex rel. Herbert v. Ferguson, 142 Ohio St. 496 (1944),
paragraph two of the syllabus. In this case, we do not find the record before the court
necessitates that the constitutional claims be decided. Therefore, for the foregoing reasons,
we decline to consider the constitutional claims for the first time on appeal.
V. Disposition

       {¶ 19} In conclusion, the trial court erred in denying Hughes' request that she be
granted limited driving privileges on the grounds that the trial court lacked the statutory
authority to consider the request on its merits. Accordingly, we sustain Hughes' sole
assignment of error. The judgment of the Franklin County Court of Common Pleas is
reversed, and this cause is remanded to that court for further proceedings consistent with
law and this decision.
                                                 Judgment reversed and cause remanded.


                           BROWN and DORRIAN, JJ., concur.